Case 18-31274 Document 3823 Filed in TXSB on 08/14/19 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

Chapter 11
In re:
Case No. 18-31274 (MI)
IHEARTMEDIA, INC., et al., (Jointly Administered)

Reorganized Debtors.!

 

 

SUPPLEMENTAL AFFIDAVIT OF SERVICE

I, Darius T. Coke, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk’), the claims, noticing and solicitation agent for the Reorganized Debtors in the above-
captioned chapter 11 cases.

On August 6, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via First Class Mail on EMPLOYEE NAME ON
FILE 2017-2789118, at an address that is redacted in the interest of privacy:

e Notice of (I) Entry of Order Confirming the Modified Fifth Amended Joint Chapter 11
Plan of Reorganization of iHeartMedia, Inc. and its Debtor Affiliates and (II) Occurrence

of the Effective Date [Docket No. 3298]

Dated: August 7, 2019

 

 

Darius T. Coke

State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on August 7, 2019, by Darius T. Coke, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

LIZ SANTODOMINGO
Notary Public, State of New York

Signature: Ay S~——/ No. 01SA6301250

Qualified in New York County
Commission Expires April 14, ad i

' Due to the large number of Reorganized Debtors in these chapter 11 cases, for which joint administration has been
granted, a complete list of the Reorganized Debtors and the last four digits of their tax identification, registration, or
like numbers is not provided herein. A complete list of such information may be obtained on the website of the
Reorganized Debtors’ claims, noticing and solicitation agent at https://cases.primeclerk.com/iheartmedia. The
location of Reorganized Debtor iHeartMedia, Inc.’s principal place of business and the Reorganized Debtors’ service
address is: 20880 Stone Oak Parkway, San Antonio, Texas 78258.

 

SRF 34905
